Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 11-14 filed on 12/20/2020 has been considered.

Information Disclosure Statement
The references listed in the information disclosure statement (IDS) filed on 02/03/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
Regarding claim 11, the phrase, “wherein the weight of the annular frame” appears to contain an incorrect word. It should be written as “wherein the width of the annular frame”.
Regarding claim 14, the phrase, “wherein w is the weight of the annular frame” should be written as “wherein w is the width of the annular frame. Furthermore, “d2/2” should be written as “d2/2”. Appropriate correction is required.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see ¶0003 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASMINE J CLARK/Primary Examiner, Art Unit 2816